Name: Commission Regulation (EEC) No 3635/86 of 28 November 1986 amending Regulation (EEC) No 3472/85 on the buying in and storage of olive oil by intervention agencies
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 29 . 11 . 86 Official Journal of the European Communities No L 336/39 COMMISSION REGULATION (EEC) No 3635/86 of 28 November 1986 amending Regulation (EEC) No 3472/85 on the buying in and storage of olive oil by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 12 (4) thereof, Whereas Commission Regulation (EEC) No 3472/85 (3) specifies the olive oils which may be offered for interven ­ tion ; whereas experience has shown that one cannot ensure that producers will be those benefiting directly from the buying in of olive-residue oils ; whereas the buying in of olive-residue oil is therefore inconsistent with the objectives pursued in Article 12 ( 1 ) of Regulation No 136/66/EEC, such as the stability of the market and the safeguarding of producers' incomes ; whereas, there ­ fore, intervention should be restricted temporarily to virgin olive oil ; Whereas Council Regulation (EEC) No 1459/86 (4) which, in particular, fixes for 1986/87, the intervention prices for olive oil in Spain and Portugal, results in an intervention price in Spain different from the Community price ; whereas, in these circumstances, the application in Spain of the price reduction for olive-residue oil, as provided for in Regulation (EEC) No 3472/85, would create market disturbance ; whereas provision should therefore be made for a special price reduction, as a transitional measure for . that Member State ; Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit laid down by its Chairman ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3472/85 is hereby amended as follows : 1 . The following paragraph is added to Article 1 : 'However, for olive-residue oil, buying in is hereby suspended until 31 October 1987'. 2. The Annex is replaced by the Annex to this Regula ­ tion . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. However, Article 1 (2) shall apply with effect from 1 November 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 1986. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 133, 21 . 5 . 1986, p. 8 . (3) OJ No L 333, 11 . 12. 1985, p. 5. 0 OJ No L 133, 21 . 5 . 1986, p. 15. No L 336/40 Official Journal of the European Communities 29 . 11 . 86 ANNEX ANNEX (ECU/100 kg) Description and quality as defined in the Annex to Regulation No 136/66/EEC (the degree of acidity represents the free fatty acid content, expressed as grams of oleic acid per 100 grams of oil) Price increase Price reduction 17,29 12,09 Virgin olive oil , extra Virgin olive oil, fine Virgin olive oil, semi-fine Virgin olive oil, lampante 1 ° Other virgin olive oils, lampante : 8,14 Reduction increased by 0,32 ECU for each additional tenth of a degree of acidity Reduction increased by 0,35 ECU for each additional tenth of a degree of acidity  more than 1 ° , up to and including 8 ° acidity  more than 8 ° acidity Olive oil from olive residues, up to and including 5 ° acidity :  bought in in Spain  bought in in other Member States Other olive oils from olive residues :  more than 5 ° , up to and including 8 ° acidity  more than 8 ° acidity 60,00 123,00 Reduction increased by 0,17 ECU for each additional tenth of a degree of acidity Reduction increased by 0,20 ECU for each additional tenth of a degree of acidity'